Citation Nr: 1823486	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, currently evaluated as noncompensable (0 percent) prior to June 7, 2011, 100 percent since June 7, 2011, and 10 percent since September 1, 2011, to include the issue of entitlement to an extension of a temporary total disability due to surgical convalescence assigned from June 7, 2011, to August 31, 2011, for the service-connected great right toe disability.

2.  Entitlement to an increased disability rating for status post rotator cuff tear of the right shoulder (dominant), now with degenerative joint disease, winged right scapula, right subacromial bursitis and tendonitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for degenerative disk disease of C6/7, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for left carpal tunnel syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for bilateral pes planus, currently evaluated as noncompensable (0 percent).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2006 and from January 2009 to February 2009.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in November 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

With the exception of the right great toe issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since June 7, 2011, the service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease has been manifested by an unstable surgical scar.

2.  The issue of entitlement to increased disability ratings for great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, currently evaluated as noncompensable (0 percent) prior to June 7, 2011, 100 percent since June 7, 2011, and 10 percent since September 1, 2011, to include the issue of entitlement to an extension of a temporary total disability due to surgical convalescence assigned from June 7, 2011, to August 31, 2011, for the service-connected great right toe disability, is moot, as the Veteran has been granted a separate 10 percent disability rating for her surgical scar of the great right toe and as the attorney limited the scope of the appeal.
CONCLUSIONS OF LAW

1.  A separate initial disability rating of 10 percent for a surgical scar of the right foot, secondary to the service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, is granted, effective June 7, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).

2.  The issue of entitlement to increased disability ratings for great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, currently evaluated as noncompensable (0 percent) prior to June 7, 2011, 100 percent since June 7, 2011, and 10 percent since September 1, 2011, to include the issue of entitlement to an extension of a temporary total disability due to surgical convalescence assigned from June 7, 2011, to August 31, 2011, for the service-connected great right toe disability, is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of November 2009 granted service connection for the Veteran's great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease is currently evaluated as noncompensable (0 percent) prior to June 7, 2011, 100 percent since June 7, 2011, and 10 percent since September 1, 2011.  She seeks higher disability ratings, to include an extension of a temporary total disability due to surgical convalescence assigned from June 7, 2011, to August 31, 2011, for the service-connected great right toe disability.

Initially, the Board notes that Veteran underwent surgery on her right foot on June 7, 2011.  In her June 2012 Notice of Disagreement (NOD), the Veteran stated that she had a scar on the right foot due to the right great toe surgery.  An April 2015 VA treatment record documented a surgical scar of the Veteran's right bunion.  At her Board hearing, the Veteran testified that this scar was unstable but not painful.  See hearing transcript, pages 13-14 ("the skin comes on and then it comes back off again").  The Veteran is competent and credible to make this statement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is no evidence of record to the contrary.  

DC 7804 provides a disability rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The evidence of record documents that the Veteran has one unstable scar on her right foot due to the June 7, 2011, surgery she underwent for the treatment of her service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease.  This warrants a separate 10 percent initial disability rating for a surgical scar of the right foot due to the service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease under DC 7804.  38 C.F.R. § 4.118.  

At the Board hearing, the Veteran's representative stated that the Veteran's right great toe appeal would be satisfied if the Veteran was granted a separate 10 percent disability rating for the scar of her right foot.  See hearing transcript, page 16.  Thus, the Veteran's representative expressly limited the scope of the appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  As the Board granted the Veteran a separate 10 percent disability rating for her surgical scar of the right foot, and as the Veteran's representative has expressly limited the scope of the great right toe appeal, the Board finds that no further discussion regarding the increased rating claim for the right great toe is necessary and the issue is now moot.  Id.


ORDER

A separate initial disability rating of 10 percent for a surgical scar of the right foot, secondary to the service-connected great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, is granted, effective June 7, 2011.

The issue of entitlement to increased disability ratings for great right toe deviation of the right great toe bunion with hallux valgus and degenerative joint disease, currently evaluated as noncompensable (0 percent) prior to June 7, 2011, 100 percent since June 7, 2011, and 10 percent since September 1, 2011, to include the issue of entitlement to an extension of a temporary total disability due to surgical convalescence assigned from June 7, 2011, to August 31, 2011, for the service-connected great right toe disability, is dismissed.


REMAND

Regarding the right shoulder and cervical spine claims, the Veteran most recently was afforded VA examinations in January 2016 to determine the current severity of these disabilities.  The Board finds these examinations to be inadequate.  The VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's right shoulder and cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for an examination to be considered adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the VA examiner found that he was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time.  The rationale was that the examinations were not performed immediately after repetitive use over time.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that updated VA examinations are needed before the Veteran's cervical spine and right shoulder claims can be adjudicated.  The cervical spine examination must also address whether the Veteran has cervical radiculopathy, as diagnoses of cervical radiculopathy are documented in the treatment records.

Regarding the carpal tunnel syndrome and pes planus claims, the Veteran was last afforded VA examinations to determine the severity of these disabilities in January 2011.  At the January 2017 Board hearing, the Veteran's representative requested that the claims be remanded for new VA examinations.  See hearing transcript, page 4.  The Board notes that the January 2011 VA examinations are now over seven years old.  Additionally, at the Board hearing, the Veteran testified that her bilateral pes planus is manifested by cramps and spasms in the feet.  See hearing transcript, page 30.  These symptoms were not documented at the January 2011 VA examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, updated VA examinations are necessary.

Additionally, the AOJ last associated with the Veteran's claims file records of her VA treatment in February 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since February 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of her service-connected for status post rotator cuff tear of the right shoulder (dominant), now with degenerative joint disease, winged right scapula, right subacromial bursitis and tendonitis.  The claims file and a copy of this REMAND must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of both shoulders in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected right shoulder disability from October 2009 to the present.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

In particular, with respect to flare-ups and repeated use over time, the examiner should identify any functional loss caused by flare-ups and repeated use over time, to include the amount of range of motion loss, if any, that is present during these times.  If the examination is not taking place during a flare-up or repeated use over time, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and repeated use over time, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

3.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected degenerative disk disease of C6/7.  The claims file and a copy of this REMAND must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected cervical spine disability from October 2009 to the present.

The examiner must also address the October 2012 private treatment record and the October 2013 VA treatment record diagnosing the Veteran with cervical radiculopathy.  The examiner is asked to determine whether the Veteran currently has or has had cervical radiculopathy at any point since October 2009.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

In particular, with respect to flare-ups and repeated use over time, the examiner should identify any functional loss caused by flare-ups and repeated use over time, to include the amount of range of motion loss, if any, that is present during these times.  If the examination is not taking place during a flare-up or repeated use over time, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and repeated use over time, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

4.  Arrange to have the Veteran scheduled for a VA nerves examination to determine the current severity of the service-connected carpal tunnel syndrome of the left wrist.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected carpal tunnel syndrome of the left wrist should be reported in detail.  
The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

5.  Arrange to have the Veteran scheduled for a VA foot examination to determine the current severity of the service-connected bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral pes planus should be reported in detail. 

The examiner is asked to address the Veteran's contentions of spasms and cramps in both feet, and to determine whether these symptoms are related to the service-connected bilateral pes planus. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested as to each issue is not awarded, issue a SSOC to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


